DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group II : Claim 8-17 has been considered (as it is not clearly stated but apparent from the Applicant’s remark) in the reply filed on 08/31/2022 is acknowledged respectfully.  The traversal is on the ground(s) that,  
Applicant argues "Claim 12 of Group II requires a consolidation apparatus".  This is not found persuasive because  the base claim of the invention, the independent claim 8 of Group II does not require the consolidation apparatus as claimed, therefore it can be practiced with different apparatus [See MPEP § 806.05(e)] and it has already been shown in the Restriction/Election Requirement dated August 23, 2022 on page 2.
Applicant further argues about the examiner’s burden.  However this is also not found persuasive because it is already have been shown in the Restriction/Election Requirement dated  August 23, 2022 on page 3. [See MPEP § 808.02]
Therefore, the Restriction Requirement is still deemed proper and is therefore made FINAL.

Claim 1-7 and 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I and Group III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 23, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2021 and 02/09/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 8-10, 12-13 and 17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated  by Jonah Samuel Myerberg [US 20180304357 A1].

	Regarding claims 8, Myerberg discloses a method of additively manufacturing an object, the method comprising: successively forming (layer by  layer fabrication of three dimensional
objects formed through binder jetting) [ Section 0004] a plurality of powder layers by depositing powder (powder spread to form a layer, a binder deposited along the layer to form a layer of a three dimensional object) ) [section 0004]; and successively forming a binder shell by bonding select regions of each one of the plurality of powder layers before forming each successive one of the plurality of powder layers, (facilitating rapid formation of the three dimensional object thermal energy may be delivered to each layer in the first and second directions to dry or otherwise change the binder and/or the powder to reduce the likelihood of distorting the binder in a given layer as a subsequent layer is rapidly formed over the given layer) [Section 0004]. Myerberg further teaches the steps of the process in Fig 3 which is repeated for each of layer until the final shape is formed [Fig 1A and Fig 3]. Myerberg also teaches the binder shell encloses a portion of the powder (a three dimensional object 110 may be formed by jetting a binder  e . g . , a polymeric binder along layers of powder) [Section 0046 Fig. 1A].

Regarding claims 9, Myerberg discloses a method of additively manufacturing an three dimensional object, further comprising densifying the portion of the powder (one roller to pack the powder in the volume) [Section 0023] 

	Regarding claims 10, Myerberg discloses a method of additively manufacturing an three dimensional object, wherein densifying the portion of the powder bound by the binder shell comprises subjecting the portion of the powder bound by the binder shell to vibratory energy (at least one roller spreads the layer across the volume, vibrating the at least one roller to pack the powder in the volume and delivering a binder from a print carriage to the layer of the powder in a predetermined two dimensional pattern associated with the layer as the print carriage moves over the volume) [Section 0023]. Myerberg teaches for example, vibrating roller may include vibrating at a frequency of greater than about 1 kHz or less than about 1 MHz [Section 0023]. 

Regarding claims 12, Myerberg discloses a method of additively manufacturing an three dimensional object, wherein successively forming the plurality of powder layers is performed using a powder­ deposition apparatus (a powder including inorganic particles , such as metal particles , ceramic particles , or a combination thereof is spread using the first material carriage 104a and the second material carriage 104b may include a respective spreader and a hopper) [Section 0046 and Fig 1 A]; and successively forming the binder shell is performed using a binder-delivery apparatus (The print carriage 106 positioned to direct a fluid, such as the binder, toward the powder) [Section 0046 and Fig 1 A]; densifying the portion of the powder bound by the binder shell is performed using a consolidation apparatus (The print box 102 may define a volume 108 in which, as a three dimensional object is formed by jetting a binder along layers of powder) [Section 0046 and Fig 1 A]. Myerberg further teaches at least one roller spreads the layer across the volume, vibrating the at least one roller to densify (pack) the powder in the volume and delivering a binder from a print carriage to the layer of the powder in a predetermined two dimensional pattern associated with the layer as the print carriage moves over the volume which means densification takes place within the print box, (i.e consolidation apparatus) [Section 0023].  

Regarding claims 13, Myerberg discloses a method of additively manufacturing of successively forming (layer by  layer fabrication) a binder shell, (a three dimensional objects formed through binder jetting) [ Section 0004] comprises delivering binder at the select regions of each one of the plurality of powder layers to successively form a plurality of shell layers of the binder shell (a binder deposited along the layer to form a layer of a three dimensional object) ) [section 0004]  that encloses a portion of the powder (a three dimensional object formed by jetting a binder  e . g . , a polymeric binder along layers of powder) [Section 0046, Fig. 1A].

	Regarding claims 17, Myerberg discloses a method of additively manufacturing an object, the method further comprising sintering the object to remove binder from the binder shell and to solidify the powder (facilitating rapid formation of the three dimensional object thermal energy may be delivered to each layer in the first and second directions to dry or otherwise change the binder and/or the powder to reduce the likelihood of distorting the binder in a given layer as a subsequent layer is rapidly formed over the given layer) [Section 0004, Fig 3]. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonah Samuel Myerberg [US 20180304357 A1] as applied to claim 1  above, and further in view of Andrew E. Kuklinski [US 20200038958Al].

Regarding claims 11 and 14, Myerberg discloses a method of manufacturing a three dimensional object (binder shell), wherein densifying the portion of the powder bound by the binder shell (to pack the powder) comprises subjecting the portion of the powder bound by the binder shell to vibratory energy (vibrating at least one roller to pack the powder include at least one roller at a frequency of greater than about 1 kHz or less than about 1 MHz) [Section 0023]. Myerberg also teaches vibrating the at least one roller includes pulsing pressurized fluid in the roller volume to expand the wall as the at least one roller moves across the powder box. It is well known fact in the art that when a roller moves across the powder to spread and compact the powder, a compression force will be applied to the powder, however Myerberg does not explicitly teach the use of compression force in densifying step. 
On the other hand, Kuklinski discloses a binder jetting process for additive manufacturing, spreading of the thin layer of powder may be followed by deposition of a binder in a two-dimensional (2D) pattern or image that represents a single "slice" of a 3D shape representing a 3D object [Section 0026]. Following deposition of the binder, another layer of powder may be spread, and the process may be repeated to form the binder shell (3D shape composed of bound material) [Section 0027].  Kuklinski teaches during spreading of powder, it may be useful to have the powder fill to a high density (tighter packing of the particles) as this translates to lower shrinkage because less void space needs to be removed. Higher density packing of the powder may lead to better mechanical interlocking of particles, leading to lower sintering temperatures, and reduced slumping ( deformation due to gravity) during sintering. Additionally, it may be useful to have the powder packing density be substantially uniform to allow substantially uniform shrinkage of the bound part during sintering, without warping [Section 0028]. According to Kuklinski, an example embodiment of the system comprises at least one compaction roller to produce a compacted amount of unbound powder metered onto a top surface of a powder bed to compact (e.g., compress, condense, densify, pack down, press down) the compacted amount further,
to enable higher density packing of the powder. Kuklinski further teaches the substantially uniform packing density enables uniform shrinkage, without warping, of the 3D object during sintering to produce higher quality [Section 0030] and to achieve this, he teaches at least one compaction roller applies a downward pressure to compress (compression force) the compacted amount further [Section 0036] 
Kuklinski’s teaching is analogous to the instant application as it is in the field of making an successively layer by layer formed additively manufacturing object with bound powder and binder and densifying with compression force. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have Kuklinski teaching of compression force in densifying step to modify Myerberg to have uniform packing density and uniform shrinkage, without warping, of the 3D object during sintering to produce higher quality product. 

Regarding claims 15, Myerberg discloses a method of manufacturing a binder shell (an three dimensional object), wherein densifying the portion of the powder bound by the binder shell (to pack the powder) comprises subjecting the portion of the powder bound by the binder shell to vibratory energy (vibrating at least one roller to pack the powder include at least one roller at a frequency of greater than about 1 kHz or less than about 1 MHz) [Section 0023]. Myerberg teaches the vibratory energy occurs before forming each successive one of the plurality of shell layers of the binder shell [Fig. 5]. Myerberg further teaches vibrating the at least one roller includes pulsing pressurized fluid in the roller volume to expand the wall as the at least one roller moves across the powder box. It is well known fact in the art that when a roller moves across the powder to spread and compact the powder, a compression force will be applied to the powder, however Myerberg does not explicitly teach the use of compression force in densifying step. 
On the other hand Kuklinski discloses a binder jetting process for additive manufacturing, spreading of the thin layer of powder may be followed by deposition of a binder in a two-dimensional (2D) pattern or image that represents a single "slice" of a 3D shape representing a 3D object [Section 0026]. Following deposition of the binder, another layer of powder may be spread, and the process may be repeated to form the binder shell (3D shape composed of bound material) [Section 0027].  Kuklinski teaches during spreading of powder, it may be useful to have the powder fill to a high density (tighter packing of the particles) as this translates to lower shrinkage because less void space needs to be removed. Higher density packing of the powder may lead to better mechanical interlocking of particles, leading to lower sintering temperatures, and reduced slumping ( deformation due to gravity) during sintering. Additionally, it may be useful to have the powder packing density be substantially uniform to allow substantially uniform shrinkage of the bound part during sintering, without warping [Section 0028]. According Kuklinski to an example embodiment, of the system comprises at least one compaction roller to produce a compacted amount of unbound powder metered onto a top surface of a powder bed to compact (e.g., compress, condense, densify, pack down, press down) the compacted amount further,
to enable higher density packing of the powder. Kuklinski further teaches the substantially uniform packing density enables uniform shrinkage, without warping, of the 3D object during sintering to produce higher quality [Section 0030] and to achieve he suggests at least one compaction roller applies a downward pressure to compress the compacted amount further [Section 0036] 
Kuklinski’s teaching is analogous to the instant application as it is in the field of making an successively layer by layer formed additively manufacturing object  with bound powder and binder and densifying with compression force. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have Kuklinski teaching of compression force in densifying step to modify Myerberg to have uniform packing density and uniform shrinkage, without warping, of the 3D object during sintering to produce higher quality product. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonah Samuel Myerberg [US 20180304357 A1] as applied to claim 1  above, and further in view of Kristopher J Erickson [WO 2019027417 Al]. 

Regarding claims 15, Myerberg discloses a method of additively manufacturing binder shell (layer by  layer fabrication of three dimensional objects formed through binder jetting) [ Section 0004] having a contour that matches a net shape of the object 110 of Fig 1A. However Myerberg does not teach the thickness of the binder shell.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
[AltContent: rect]

On the other hand Erickson discloses a method of manufacturing a three dimensional object from a digital model 3D printing techniques involving successive layers of material [Section 0001]. Erickson teaches unlike other machining processes, which often rely upon the removal of material to create the final part, in additive manufacturing (3D printing) the building material may be cured or fused, which for some materials may be performed using heat-assisted extrusion, melting, or sintering, and for other materials, may be performed using digital light projection technology.
Erickson also teaches the 3D printer may have a different size and/or configuration and can be used to form an object including a shell having a polymer binder and a build material powder and a core (contour) at least partially encompassed by the shell in which a volume ratio of a loading of the polymer binder in the shell to a loading of the metal nanoparticle binder in the core ranges from about 1 :2 to about 100: 1 [Section 0007]. Erickson further teaches an example, a first printhead may deposit an agent including a polymer binder over a first select area of a layer of the powder composition to form a shell and the shell may have a thickness ranging from about 1 mm to about 20 mm [Section 0013]. The thickness of 0.0625 inch (1.587 mm) as claimed instantaneously in claim 16 is within Erickson’s range.  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a thickness selected from the range of Erickson to modify Myerberg to get a preferred shape and size of a binder shell as required by the application. Because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alexander Staroselsky [US 20160332371 A1].

Staroselsky teaches an additive manufacturing system and method of operation includes a build table for supporting a powder bed that is packed through the use of a vibration inducing device proximate to the build table. Through this packing, voids of the bed produced by larger particles of a mixed powder are filled with Smaller particles [abstract]. Staroselsky’s Vibration inducing devices 72, 74 [Fig 2] may be secured to an exterior side of respective sidewalls of consolidation apparatus [build table with tray 22] for the even distribution of vibration waves generally through the tray 56 and into the powder bed 24. As one non-limiting example, Staroselsky teaches the vibration inducing devices may be ultrasonic emitters that produce ultrasonic vibration waves to force the smaller particles of the powder bed into voids created by larger particles [0037, 0038 and Fig 2]. Staroselsky further teaches a method of operating an additive manufacturing system comprising the steps of: sending vibration waves through a powder bed; and compacting the powder bed by moving  small particles of the powder bed into voids created by large particles of the powder bed via the vibration waves [Claim 15]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZMUN NAHAR SHAMS whose telephone number is (571)272-5421. The examiner can normally be reached M-F 8AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Merkling Sally can be reached on (571)2726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZMUN NAHAR SHAMS/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736